                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
EAG                                               271 Cadman Plaza East
F. #2018R01021                                    Brooklyn, New York 11201



                                                  March 19, 2021

By ECF

The Honorable Brian M. Cogan
United States District Judge
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

              Re:    United States v. Thomas Scorcia
                     Criminal Docket No. 19-442 (S-1) (BMC)

Dear Judge Cogan:

               The government respectfully submits this letter in connection with sentencing
of the defendant Thomas Scorcia and in response to the defendant’s sentencing
memorandum, filed on February 26, 2021, and his objections to the Pre-Sentence
Investigation Report (“PSR”), prepared on February 16, 2021.1 Sentencing is currently
scheduled for April 5, 2021. In his memorandum, the defendant seeks a sentence of 27
months’ imprisonment. For the reasons described herein, the government respectfully asks
the Court to impose a sentence within the applicable Guidelines range, which the government
submits are likely to be 37 to 46 months’ imprisonment.2




       1
               The defendant’s objections were set forth in a letter dated February 28, 2021.
The government understands that the defendant no longer maintains that the government has
breached the terms of the plea agreement, as he suggested in his sentencing memorandum,
and therefore the government has not responded to that allegation herein. In addition, the
government understands that the defendant does not seek Fatico hearing with respect to the
objections to the PSR and agrees that the Guidelines range found by the Probation
Department applies.
       2
                Assuming that codefendant Joseph Amato, Jr., pleads guilty on March 22,
2021, as he is scheduled to do, the government will ask the Court to grant one-level reduction
                                      BACKGROUND

I.     The Defendant’s Membership in the Colombo Organized Crime Family

              According to multiple witnesses and as alleged in the indictment, the
defendant Thomas Scorcia is an inducted member of the Colombo organized crime family of
La Cosa Nostra (the “Colombo family”), who as of his arrest in October 2019 reported to
Joseph Amato, a captain in the Colombo family. In becoming an inducted member, Scorcia
swore allegiance for life to the crime family above all else, even his own family.

               Significantly, communications about Scorcia and another individual’s (“CC1”)
induction ceremony (believed to have taken place on December 11, 2018) and the fact of
Scorcia’s induction were intercepted over Amato’s and Scorcia’s cellular telephones. For
example, on October 12, 2018 (JA1 #343), Amato called CC1 and told him that he could not
say no to Amato’s invitation to meet him because “you never know what I mean[,]” a
reference to the fact that their next meeting could be his induction in the crime family. CC1
received that call on or about December 10, 2018, when Amato called CC1 and told him
(JA1 #4425):3

              You still (UI4) about that job tomorrow morning right? … Yeah okay, so meet
              me by my (UI) about nine. … Alight he told you what tools to bring and
              everything right …. Alright very good, we will look at it and if it’s good then
              you know we will go sign a contract, alright.

Later that day, Amato called him again (JA1 #4494),

              Amato:         You should go to bed early. Did you press your clothes?
              CC1:           Yep.
              Amato:         You're gonna look like Barzini or what?
              CC1:           (laughing) Barzini.
              Amato:         Barzini, I’ll see you by my mother’s around 9.
              CC1:           You got it.


in light of a global resolution and the applicable Sentencing Guidelines range will be 37 to 46
months.
       3
               Intercepted communications are assigned a particular session number.
Telephone calls and text messages intercepted over Amato’s two cellular telephones are
identified as “JA1 #” and “JA2 #”; telephone calls and text messages intercepted over
Scorcia’s six cellular telephones are identified as “TS1 #,” “TS2 #,” “TS3 #,” “TS4 #,”
“TS5 #,” and “TS6 #”; and telephone calls and text messages intercepted over Amato Jr.’s
cellular telephone are identified as “JAJ #.”
       4
              “UI” is an abbreviation for “unintelligible.”


                                              2
Barzini is a reference to a fictional character in the movie, “The Godfather.” The following
day, law enforcement surveilled Amato, Scorcia and CC1, all of whom were dressed nicely,
entering Café Di Giorno in Brooklyn, and then Panino Perfetto, where they remained for a
few hours and where Scorcia and CC1 are believed to have been inducted into the crime
family.

               In subsequent telephone conversations between Amato, Scorcia and others,
including one in January 2019, Scorcia and Amato repeatedly referenced Scorcia’s induction.
For example, on January 12, 2019 (TS1 #212), Amato commented, “Yeah, I’m curious
tonight with Fanucci,” a reference to an inducted member from another crime family.
Scorcia then sheepishly said, “Yeah, well, you know, like I says, uh, he knows that you. You
don’t think he don’t know? Of course, he knows,” and Amato responded, “A hundred
percent. I don’t think he’ll go there. He may give you a wink or something. You know
what I mean?”

                In a telephone call between Amato and Scorcia on March 18, 2019 (TS3
#2388), in which Amato and Scorcia discussed a funeral for the former official boss of the
Colombo family, Scorcia commented, “I ordered a charcoal grey suit, something new. I
don’t want to be like a stumble bum like everybody else. I represent you. This way we’ll be
nice and sharp.” In that same call, Scorcia also jokingly asked Amato, after Amato
suggested that Scorcia and codefendant Daniel Capaldo, another Colombo soldier, drive the
one-time boss’s body back to New York, “Do I move up in the ranks?” Scorcia’s comment
reflected his status as an inducted member who had the potential to move up in the crime
family hierarchy.

               In a telephone call with Joseph Marra on April 1, 2019 (TS4 #1163), Scorcia
made a comment about an individual who had “got signed up” and “got his union card,”
referring to the individual’s induction as a member of an organized crime family. Thereafter,
Marra said, “Yeah, they were telling me, uh, sometimes, ya know, once you get that union
card, everything behind ya gotta go,” and Scorcia answered, “Yeah, I know. I heard that too,
but I pursued it and it worked out fine,” which suggests that Scorcia had also received a
“union card,” i.e., he had been inducted. In a telephone call on May 18, 2019 (TS6 #3461),
Scorcia told another individual, “Does he know what I am? Or does he still think I’m the
same person from a couple years ago,” a reference to Scorcia’s relatively new status as an
inducted member of an organized crime family. In another telephone call, this one on May
8, 2019 (TS5 #3480), Scorcia and another individual (who is not himself a crime family
member) joked about a third person. Scorcia bragged, “He thinks he’s the mob guy,” all but
openly admitting to a non-member his own status in the mob. Finally, on June 5, 2019 (TS6
#2626), the day that law enforcement searched Scorcia’s residence, Amato, referring to law
enforcement, commented, “They definitely know that you, you know, your situation
changed, you know what I mean?” In so saying, Amato was making clear to Scorcia his
belief that law enforcement tends to focus its scrutiny on inducted members of the crime
family and assuring Scorcia that law enforcement knew about this change in status, i.e.,
Scorcia’s induction.

                                              3
II.    The Defendant Took Extensive Steps to Evade Detection by Law Enforcement and
       Promote the Efforts of the Colombo Family

               Scorcia made extensive efforts to avoid detection by law enforcement.
Specifically, Scorcia procured new, prepaid cellular telephones for Amato, Daniel Capaldo
(who also reported to Amato) and himself on a monthly basis (requiring law enforcement to
continually identify the new phones and obtain authorization to intercept those
communications). In addition, and as described in part below, Scorica tried to use code –
often plumbing terms – to avoid detection by law enforcement in the event (as it was) that his
telephones were wiretapped.

III.   The Defendant Had Access to Weapons

               The defendant also had access to weapons and kept them in close proximity
for ready use. In June 2019, when law enforcement searched Scorcia’s residence, they
found, among other items, two firearms, both of which were operational. Within a covered
compartment in the trunk of Scorcia’s vehicle, they found tools of Scorcia’s trade: an
adjustable steel baton, a ski mask, binoculars and gloves to conceal fingerprints and a book
on LCN. Exhibit A is a photograph of the items seized from Scorcia’s trunk.

IV.    Overview of Racketeering Acts

               Scorcia pleaded guilty to one count of racketeering. The racketeering offense
in which the defendant participated involved predicate racketeering acts relating to nine
victims of extortion.

       A.     Extortion of John Doe #7 and John Doe #8

               In December 2018, three family members (a father, a son and the son’s cousin)
were threatening to physically hurt a close friend of codefendant Joseph Amato Jr. (the
“Friend”) if the Friend did not make a timely payment on an outstanding gambling debt. On
January 5, 2019, at the direction of Amato and others, the Friend lured two of the family
members, the father and son, to a meeting place by telling them that he was going to pay
them. Instead, Scorcia and Capaldo, among others, accosted them and made clear to them
that they would not be receiving repayment of the debt.
               In one call after it occurred on January 5, 2019, Amato Jr. told his father,
Amato (JAJ #5042), “They got here they thought they were cowboys and the second
(unintelligible) got there they were like church mice. … The second when they got here you
know they thought they were nuts and then when we popped out they were like church mice
tails between their legs okay no problem no problem.” Scorcia and Amato Jr. also
exchanged a series of text messages, making clear their pleasure at having intimidated the
father and son:



                                              4
              Scorcia:       They got the message good (JAJ #5230)
              Amato Jr.:     How embarrassing to get abused like that infront of infront of
                             your son that was great (JAJ #5236)
              Scorcia:       His son would have got knocked the f*** out (JAJ #5238)
              Amato Jr.:     Forget it! They knew it would be bad if they got stupid I wish he
                             would have said something (JAJ #5240)
              Scorcia:       Trust me me too but he was not a butt sorry and apologetic but I
                             just couldn't slap them but I almost seen black and I was just for
                             the fun of It (JAJ #5242) 5
              Amato Jr.:     Extremely apologetic and polite as can be lol (JAJ #5246)
       B.     Conspiracy to Extort John Doe #10

               Prior to their arrests in October 2019, Scorcia and John Doe #10 both operated
lucrative loansharking businesses. In or about 2017, John Doe #10 became upset that
Scorcia was operating the business in locations that John Doe #10 viewed as his turf. John
Doe #10 went to Scorcia’s office in Brooklyn, New York, where he assaulted Scorcia and
vandalized his property, and then directed several of Scorcia’s loansharking customers to
stop paying Scorcia and instead only make payments to John Doe #10.
              In or about January 2019, Scorcia decided to retaliate. This decision coincided
with Scorcia’s formal induction into the Colombo family in December 2018, described
above. Scorcia enlisted several of his codefendants for assistance, including codefendants
Krenar Suka, Anthony Silvestro and Albert Masterjoseph. He also expressly sought and
received the approval of Amato.
               First, on Wednesday, January 30, 2019, Scorcia directed one of their common
loansharking customers to tell John Doe #10 that he was to no longer make payments to John
Doe #10. On the evening of January 30, 2019, Scorcia and Suka went to the Woodrow Diner
in Staten Island where they planned to confront John Doe #10. At 8:06 p.m. (TS2 #1442),
Scorcia and Suka called Silvestro and complained that the Woodrow Diner was packed and
they were concerned about carrying out the planned confrontation. For example, Silvestro
proposed, “I would just wait for the kid to come out the place and grab him before he gets to
the car,” but Suka said, “It’s packed bro, there’s so many cars there, there’s so many people
there. … Bro, I’m telling you, Tommy [Scorcia], tell him it’s fucking slammed in there right
now.” Scorcia echoed, “Fucking packed, people walking out with fucking kids, and like


       5
              Scorcia subsequently sent a text message to Amato Jr., suggesting that he
wrote this message using the phone’s voice to text function and that it was garbled in certain
respects.


                                              5
(UI6) fucking (UI).” Scorcia then lamented, “I’m fucking, I’m sick to my fucking stomach, I
was just gonna walk right in there, but there’s fucking people coming out with fucking
families.” As an alternative, Scorcia offered, “Horrible, he’s gonna have to fucking text him,
because he text him and say ‘Hey I want to meet you we’re gonna do something here and
there or whatever’ and bingo (UI) fucking pop up like that maybe tomorrow afternoon or
Saturday morning.” A few minutes later, at 8:37 p.m. (TS2 #1447), after Scorcia and Suka
had apparently left the dinner, Scorcia and Silvestro spoke again.
                Scorcia:       It’s a breakfast place, I get in, I’m about to get in the car I said,
                               “fuck it, I’m gonna go in there right now.”
                Silvestro:     And this rat really parked under the fucking cameras?
                Scorcia:       Yeah, 150%, I said, “I’m gonna go in there right now, and walk
                               in, I’m gonna blast the kid in the face.” I says, “motherfucker.”
                Silvestro:     Yeah, yeah, yeah.
                Scorcia:       The mother fucker, the place is packed, (UI).
                Silvestro:     Listen, at the end of the day, you can’t, fucking, cannot
                               jeopardize the freedom for fucking some little jerkoff like that
                               you know what I mean.
They then started to make plans for their next attempt to extort John Doe #10. Silvestro said:
                On Saturday [February 2, 2019], we shouldn’t even, we shouldn’t even make it
                a fucking song and a dance, we jump out. … Give him (UI) you send him a
                smack. If he raises his hand back to you, we beat the bricks off him, that’s it.
                …That’s the bottom line, we’re taking his shit, you’re giving him your fucking,
                breaking his shit, punching him and we’re out of there.
Scorcia answered, “Exactly. That’s what we’re gonna do.” They agreed to execute the plan
on Saturday. Scorcia also updated Capaldo about what had happened:
                Nothing, I just pulled into Woodrow or whatever, I’m gonna head home, I’m
                gonna head home, and uh, it just didn’t work, wasn’t good to fucking do the
                work, you know what I’m saying? Not enough time, whatever, the valves
                wouldn’t hold, lot of fucking people, too many people complaining they would
                have had no water, so it would have been really, uh, fucked up.
                                                        ***
                You know, one of the big plumbers that I had with me, not the one you know,
                the other one, he didn’t like it. You know, so, what the fuck was I gonna do?

       6
           “UI” is an abbreviation for “unintelligible.”


                                                  6
              You know? Abort the job? What would we do? We’d have to do OT on the
              whatever. All right, I'll talk to you tomorrow then. No worries, all good.
               Scorcia, Silvestro, and Masterjoseph attempted to carry out the plan, a second
time, on the following Saturday, February 2, 2019, but the plan was thwarted when they went
to John Doe #10’s residence and discovered he had had cameras installed that could capture
their actions on a recording. At 1:15 p.m. (TS2 #2066), Scorcia called Capaldo and asked
him to put Amato on the line, after which they discussed the extortion scheme in coded
language referring to purported plumbing work:
              Scorcia:       Oh, alright. So, hear, hear me out, the whatchamacallit, the guy
                             that we have to do the job, off the job for, run all the lines and
                             everything, doesn't uh, was avoiding the kid, doesn’t want to
                             meet, doesn’t want to start the work, the only way he would meet
                             the kid, to do what they have to do, would be in front of his house.
              Amato:         They would only meet in front of his house?
              Scorcia:       Yeah, where he’s got, uh, cameras all over it.
              Amato:         Yeah, alright, stupid, don’t worry, don’t go over his house, that’s
                             for sure, Cuz.
              Scorcia:       Don’t, right?
              Amato:         No, no, you control the situation. Don’t let him control it.
              Scorcia:       Yeah.
              Amato:         Alright, just leave it alone, leave it until tomorrow, we’ll talk,
                             alright.

A few minutes later, at 1:27 p.m. (TS2 #2069), Scorcia related to Suka that Amato had told
him to abort the plan: “I just, uh, tried to get permission over there.” Scorcia then observed,
“That's ridiculous over there by the house. I don’t know, but he’s [referring to John Doe
#10] fucking, (UI) chicken shit, he’s got no balls, he’s a telephone tough guy, you know that,
you know.”
                On Tuesday, February 5, 2019, Scorcia, Silvestro and Suka tried again to carry
out their plan to confront and assault John Doe #10. In a call at 12:44 p.m. (TS2 #2477),
Scorcia told Silvestro, “Just give me a heads up what time, ya know, this way I can get the
other gorilla to come and meet us, from the other day. … Five, 6:00 (UI) later, you tell m-, ya
know, what do you think? Wanna get a little darker? Right? … We could do it right in New
Dorp too ‘cause that’s where that kid lives.” Law enforcement then warned John Doe #10
about the potential assault and John Doe #10 communicated that he had been warned to
others, causing Scorcia and others to abandon their plan that night.
              Notwithstanding law enforcement scrutiny, Silvestro followed through with
some form of their plan after all, as evidenced by a call on February 8, 2019, at 1:33 p.m.
(TS2 #2987), wherein Silvestro told Scorcia that he had instilled fear in “the kid,” an
apparent reference to John Doe #10:




                                               7
              Silvestro:     I’ve got the funniest fucking video to show you when I see you.
                             You’re gonna pee your pants.
              Scorcia:       Fuck! I spoke to my buddy, he says he’ll let me know, so
                             hopefully it won’t be fucking dead. He’s fucking scared, this
                             fucking kid. You don’t think so?
              Silvestro:     Bro, you have no idea what I did to him.
              Scorcia:       Motherfucker! Why can’t I be there!?!? Motherfucker!
                             (Laughing) Motherfucker.

       C.     Scorcia’s Loansharking Business

                Scorcia operated a lucrative loansharking business, backed by his reputation as
a new member and longtime associate of the Colombo family and his ties to more powerful
and violent Colombo family members (i.e., Amato). Scorcia lent thousands of dollars in
loanshark loans. To ensure both that Scorcia could locate his debtors and that his debtors
understood that Scorcia knew where they resided, Scorcia required debtors to provide copies
of their drivers’ licenses and their contact information. Most of the loans required the
debtors to pay weekly interest payments of two to three percent per week (104 to 156% per
annum) that did not reduce the principal owed. Among his debtors were John Doe #1, John
Doe #2, John Doe #3, John Doe #9, John Doe #11 and John Doe #12.
               To his customers, Scorcia referenced his position as an inducted member of
the Colombo family. He also carried weapons although the government does not have any
evidence that he ever used any of these weapons in connection with his business. As set
forth above, in June 2019, when law enforcement searched Scorcia’s vehicle, they found
within a covered compartment in the trunk an adjustable steel baton, a ski mask, binoculars
and a book on LCN.
               Interception of communications over cellular telephones show that Scorcia has
partners in his loansharking business. In one intercepted communication with an individual
who appeared to be a loansharking customer of Scorcia (“Customer 1”) (TS2 #253), Scorcia
commented, “Oh buddy, you’re killing me, that’s fucking late (laughs) fuck. Alright, listen,
you’re gonna have to put it [referring to the loansharking payment] under my mat or
something, or just fucking call me, T, please, I try, I-I-I like to try and, I know you're
hustling, you know, you know my cutoff is like Thursday at 12 o'clock cus I have partners,
but whatever you could do, listen, what are we gonna do, (stammering) you’re hustling,
working, (UI) I can’t complain.” In a text message with another individual who appeared to
be a loansharking customer of Scorcia (“Customer 2”) (TS2 #3713), in response to a text
message saying that Customer 2 would “need until friday to give u the knock part. I have the
other part today. You want to meet twice? Or everything friday?” Scorcia wrote, “Twice
buddy satisfy my partner end[.]” In a text message to a third individual who appeared to be a
loansharking customer of Scorcia (“Customer 3”) (TS3 #3306), Scorcia wrote, in part, “i
never break your balls but every other week where behind. So your gonna have to give me
both weeks when you see me I have i partner an i lay out your end not fair to me lets catch.
Up[.]” In a call with still another individual who appeared to be a loansharking customer


                                               8
(“Customer 4”) (TS3 #3353), Scorcia commented, “I hate to fucking, you know, I hate to
mix, I hate to doubling up shit I got Partners in it, it really really Fucks me up. I don't like
that, I hate that[.]”
               Capaldo assisted in financing Scorcia’s loansharking business. For example,
in an intercepted telephone call on January 31, 2019 (#1585), Capacldo and Scorcia had the
following conversation:
               Capaldo: Are you serious, or you're breakin' my balls?

               Scorcia:    No, I'm fuckin' serious. I got bombarded with a lot of work, uh, for
                           this week. A lot. I thought I was finished in the middle of the week.
                           Ya know, it would help. It's up to you.

               Capaldo: Oh, what do you mean? Oh, what do you mean? The--

               Scorcia:    Yeah.

               Capaldo: The bathroom I'm doin'?

               Scorcia:    The bathroom that you're doin', yeah.

               Capaldo: Yeah, I'm gonna be fin-, don't worry. They're tilin' it now. I'll, I'll,
                        you could, you could (UI)

               Scorcia:    No, no, no, no. Not that. For that home, my bathroom. The
                           bathroom that we did a joint venture with, for my house. You gave
                           me guys, you gave me guys this week, I wanted to know if you
                           could spare another one or two for, uh, for tomorrow to get them to
                           the house.

               Capaldo: (UI)

               Scorcia:    Not Seguine Avenue, the other, the other b-, the other bathroom. In
                           my house.

               Capaldo: In your house?

               Scorcia:    Yeah. You started this week. You sent two guys the other day. I
                           drove them over. I don't know if ya could spare another one or two.

               Capaldo: (laughing) Oh boy. Alright, I'll talk to ya later. Maybe, I don't
                        know.

               Scorcia:    Alright. It's fuckin' crazy. As long as ya get the tile and (UI) down
                           and then pick it up.

                                                 9
              Capaldo: Alright.

              Scorcia:    It's, uh, it's ready

In this conversation, Capaldo and Scorcia were using plumbing terms as code to discuss
Scorcia’s obtaining one or two thousand dollars (“spare another one or two”) to lend to
someone who they had previously jointly lent money to (“the bathroom we did a joint
venture with, for my house. You gave me guys this week”).
              As set forth above, on June 5, 2019, law enforcement executed a search
warrant on Scorcia’s residence, vehicle and person. Among the items recovered were
records consistent with the operation of a loansharking business. Among those items was a
notebook that included several pages appearing to reflect outstanding loans and payments
made by certain debtors of Scorcia. Significantly, on numerous pages within the notebook,
“Shrek” – a reference to Capaldo - was written alongside the names of the debtors.
       D.     Use of Extortionate Means to Collect an Extension of Credit from John Doe
              #14
               Scorcia and codefendant and fellow Colombo family member Vincent Scura
participated in a scheme to use extortionate means to collect and attempt to collect a debt
from the individual identified in the indictment as John Doe #14. In or about December
2018 or January 2019, John Doe #14 borrowed approximately $5,000 from another
individual (“I-1”) and, in connection with that loan, agreed to pay “3 points” or 3 percent
weekly interest that did not reduce the principal owed. When John Doe #14 fell behind on
making those payments in or about 2019, I-1 reached out to Scura for assistance in collecting
the debt. In turn, Scura reached out to Scorcia to whom John Doe #14 also owed money and
Scorcia contacted John Doe #14. Scorcia later recounted some of those discussions with
John Doe #14 in calls that were intercepted over a court-authorized wiretap, as described in
the PSR.
       E.     Extortionate Collection of a Debt from John Doe #11
                Scorcia participated in the use of extortionate means to collect a debt owed by
John Doe #11 and enlisted one of his associates, codefendant Albert Masterjoseph, who is
large in stature and a former MMA fighter. In a telephone call between Scorcia and
codefendant Anthony Silvestro, an associate of the Colombo family, on April 30, 2019 at
11:47 a.m. (#1592), Scorcia recounted to Silvestro a recent incident where he, Masterjoseph
and another man who was also large in stature approached a delinquent loansharking
customer in an effort to physically intimidate him and thus ensure more regular payment on
outstanding loans. Further, they discussed that, during the incident, the customer expressed
fear (through his tears) and Scorcia hit him.
              Specifically, in the recorded conversation, Scorcia told Silvestro that one of
his loansharking customers was “on track with me [Scorcia] like fucking clockwork twice a
week.” He then explained that although “the Lion,” a reference to codefendant Dominick
Ricigliano, had claimed credit for that and did tell Scorcia that he was “willing to take a ride


                                                 10
with me,” Scorcia instead “took our own fucking, our friend with us.” Continuing, Scorcia
said, he told “Al,” a reference to Masterjoseph, and “another guy, bigger than him” and that
“when he [the loansharking customer] seen him pop out of the car and the other guy was
opening up the door, I told the guy sit in the car, and the kid had the tears, like between me
and you, like ... ‘No, please, T. [i.e., Scorcia]. No.’ Boom! But we’ll talk about that in
person. I got this kid good right now.” John Doe #11 later denied to law enforcement that
Scorcia had assaulted him.
       F.     Extortionate Collection of Credit Conspiracy

                Although Scorcia and his codefendant Ricigliano had a longstanding feud due
to the fact that both operated lucrative loansharking businesses and certain of their customers
owed debts to both of them, beginning in March 2019, Scorcia and Ricigliano resolved their
differences and joined forces to use their reputations -- as individuals capable of and willing
to use violence -- to collect an outstanding debt owed by an individual. The individual had
borrowed money to both Ricigliano and Scorcia, separately, and had agreed to pay each a
weekly interest payment of three percent interest (amounting to 156% per annum).
                                        DISCUSSION

I.     The Defendant’s Objections to the PSR

                First, the defendant has advised that he no longer seeks a Fatico hearing as to
Racketeering Acts One, Three, Nine, Ten, Eleven and Fourteen, and therefore agrees that the
conduct should be included in the Guidelines calculation. With respect to the inclusion in the
calculation of the Guidelines in the PSR of the conduct described in Counts Thirty and
Thirty-One, the government agrees that it could prove the defendant’s role in such conduct
and its relation to the charged enterprise and therefore could have been included in the
Guidelines calculation. See United States v. Ruggiero, 100 F.3d 284, 292 (2d Cir. 1996).
However, because it did not include the conduct in the government’s estimate of the
Guidelines in the plea agreement, it does not seek for the Court do so. Moreover, the
additional conduct described in Counts Thirty and Thirty-One would not affect the overall
Guidelines range (given that the base offense level for each is a Level 20 and the maximum
number of units have already been included in the analysis). The government also notes that
it does not believe that the defendant participated in the extortion of John Doe #5 (although
he discussed the scheme – after it occurred – with Amato) and the conduct should not be
included in the calculation of the Guidelines. Finally, the government does not believe that
the defendant’s possession of firearms should be included in the calculation of the
Guidelines. Among other reasons, possession of firearms is not included in the definition of
racketeering activity in 18 U.S.C. § 1961(1).
               The defendant objects to the statement in the PSR that the defendant possessed
weapons in furtherance of the racketeering activity. The government does not have evidence
that the defendant carried or used firearms in furtherance of the activity. Nevertheless, the
government submits the statement is accurate as reported in the PSR and is a factor that the
Court can consider under 18 U.S.C. § 3553(a). Notably, on the same day that law


                                              11
enforcement conducted a search on Scorcia’s residence, Scorcia reported the fact that federal
agents searched his residence that morning to Joseph Amato (TS 7224 #2624) – the powerful
captain to whom Scorcia then reported – and Amato asked, “Did they get anything else? I
mean...” and Scorcia answered, “Exactly. You know what I like. Two of those.” When
Amato asked, “They got two of them?” Scorcia confirmed, “Yeah, a long one and a small
one,” referring to the two seized firearms. In context, it is a fair inference that Amato was
aware that Scorcia possessed the firearms and that he knew because he did so in connection
with his membership in the Colombo family.
               Based on conversations with defense counsel, the government also
understands that the defendant does not seek a Fatico hearing as to the remaining challenges
that he outlined in his objections to the PSR and therefore the PSR need not be amended as to
those statements. For clarification, the government notes that it does not possess evidence
that the defendant expressly threatened any of his loansharking victims with bodily harm.7
Rather, the defendant operated his loansharking business by relying on his reputation as a
longtime associate and newly inducted member of the Colombo family and the
accompanying implicit threat of bodily injury. The government understands that the
defendant will not challenge the government’s characterization of his loansharking business
as such.
II.    The Guidelines Calculation

               The government submits that the following Guidelines calculation applies and
as noted above, understands that defense counsel does not seek a Fatico hearing and will not
further challenge the applicability of this calculation.

       R.A. 2: Extortionate Extension of Credit – John Doe #2
              Base Offense Level (§2E2.1(a))                                                   20

       R.A. 13: Extortionate Collection of Credit – John Doe #11

              Base Offense Level (§2E2.1(a))                                                   20

       Multiple Racketeering Act Analysis (§ 3D1.4)




       7
               The government notes that as described above, the defendant himself
recounted to a coconspirator a story that strongly suggests that the defendant used physical
violence to ensure that one victim, John Doe #11, resumed marking payments. However,
that victim later denied to the government that Scorcia used any such physical violence.


                                              12
              Highest Adjusted Offense Level                                                  20

                        Units:

                             Racketeering Act 2 (§ 3D1.4(a))              1

                             Racketeering Act 13 (§ 3D1.4(a))             1

                             Racketeering Act 1 (§ 3D1.4(b))              1

                             Racketeering Act 3 (§ 3D1.4(a))              1

                             Racketeering Act 10 (§ 3D1.4(a))             1

                             Racketeering Act 11 (§ 3D1.4(a))             1

                             Racketeering Act 9 (§ 3D1.4(a))              1

                             Racketeering Act 14 (§ 3D1.4(a))             1

                        Total Units                                       8

                        Levels Added (§ 3D1.4):                                               +5

              Less:     Acceptance of Responsibility (§ 3E1.1)                                -3

              Less:     Global resolution (§5K2.0)                                            -1

              Total:                                                                         21

This total offense level, combined with a Criminal History Category I, carries a range of
imprisonment of 37 - 46 months.
III.   A Sentence Within the Applicable Guidelines Range is Warranted

               The government respectfully submits that, in this case, a sentence within the
advisory Guidelines range is appropriate in light of all relevant factors, including the nature
and characteristics of the offense, the history and characteristics of the defendant, and the
need for the sentence to reflect the seriousness of the offense, to promote respect for the law,
to provide just punishment, to afford adequate deterrence and to protect the public.

       A.     Legal Standard

              The Sentencing Guidelines are advisory, not mandatory. United States v.
Booker , 125 S. Ct. 738, 764-65 (2005). However, the Supreme Court held in Booker that


                                               13
the sentencing court must consider the Guidelines in formulating an appropriate sentence.
Id. In Gall v. United States, 552 U.S. 38 (2007), the Supreme Court set forth the procedure
for sentencing courts to follow in light of Booker:

              [A] district court should begin all sentencing proceedings by
              correctly calculating the applicable Guidelines range. As a
              matter of administration and to secure nationwide consistency,
              the Guidelines should be the starting point and the initial
              benchmark.

Gall, 552 U.S. at 49 (citation omitted). Next, a district court should “consider all of the
§ 3553(a) factors to determine whether they support the sentence requested by a party. In so
doing, [the district court] may not presume that the Guidelines range is reasonable. [The
district court] must make an individualized assessment based on the facts presented.” Id. at
49-50 (citation and footnote omitted).

       B.     Analysis

               Based on the factors set forth in 18 U.S.C. § 3553(a), a sentence within the
Guidelines range – and not a sentence of 27 months, as requested by the defendant – is
appropriate in this case.

              1.      The Nature and Circumstances of the Offense

                The defendant has been convicted of a very serious crime: participating in the
affairs of a criminal enterprise – the Colombo crime family -- in connection with which the
defendant committed numerous racketeering acts. First, and significantly, the defendant
operated a lucrative loansharking business, through which he generated a significant sum of
money, evidenced at least in part by the defendant’s substantial wealth. The wiretap and
other aspects of the government’s investigation revealed that the defendant made numerous
phone calls nearly every day to arrange to collect loansharking payments on a weekly basis.
Second, the defendant demonstrated his loyalty to both the captain to whom he reported and
his fellow soldiers. Thursday nights were typically spent with his captain and other members
of his captain’s crew. He also regularly sought counsel from his captain to ensure that he
abided by the rules of La Cosa Nostra and the Colombo crime family and demonstrated his
loyalty. Third, the defendant expressed a willingness to use his relatively newfound status as
an inducted member of the Colombo family to accomplish his goals. For example, upon
becoming a soldier, the defendant gathered several associates and took steps to extort John
Doe #10 to ensure that the rival loansharking business no longer impeded his own business.
When John Doe #7 and John Doe #8 took steps to collect a debt owed to one of them, the
defendant happily joined his co-defendant and fellow soldier, Daniel Capaldo, to create a
show of force and make sure John Doe #7 and John Doe #8 ceased any attempts to collect
that money (and in the process, made money for the crime family from the individual who
owed money to John Doe #7 and John Doe #8). Finally, the defendant took steps to grow his
reputation as a member of the crime family who was willing to engage in violence in order to

                                              14
further his loansharking business. Regardless of whether the defendant actually used
physical violence to collect the debt owed by John Doe #11, as he suggested he did in an
intercepted telephone call, it is clear that he told others that he did and at a minimum, his
boasting helped him to create and maintain his reputation and promote his own loansharking
business. In sum, the defendant relished his position as an inducted member of the Colombo
crime family, regularly demonstrated his loyalty to its mission and significantly profited
from the crime family and his role in it.

              2.     The Defendant’s History and Characteristics

               As discussed above, the defendant’s history and characteristics show that he is
committed to the goals of the Colombo crime family. While the defendant does not have a
prior criminal history, he has long been associated with La Cosa Nostra and in December
2018, the defendant was inducted as a full-fledged member of the Colombo crime family. In
becoming an inducted member, the defendant took an oath swearing allegiance to its goals
and to place the crime family above all else, including his own family. Significantly, the
defendant viewed the promotion as a badge of honor and notwithstanding the oath of omerta,
he gleefully shared with others, including his loansharking victims, his promotion. He even
carried around a book on La Cosa Nostra in his trunk. (See Exhibit A). The government
acknowledges that unlike many other individuals involved in La Cosa Nostra, the defendant
also earned money through legitimate means, namely his plumbing business. But the
defendant even used that to further the affairs of the crime family. For example, the
defendant readily provided a fellow Colombo family soldier (and codefendant) with a
fraudulent invoice to assist the soldier in filing an insurance claim. (See PSR ⁋⁋ 52-56). In
sum, the defendant’s history and characteristics also supports a sentence within the
Guidelines range. 18 U.S.C. § 3553(a)(1).

              2.     Reflecting the Seriousness of the Offense, Promoting Respect for the
                     Law and Providing Just Punishment

               The sentence must reflect the seriousness of the offense, promote respect for
the law and provide just punishment. 18 U.S.C. § 3553(a)(2)(A). As noted above, the
defendant’s offense -- racketeering -- is serious, particularly when his membership in the
Colombo crime family is considered. In addition, by engaging in criminal activity under
the auspices of the Colombo crime family, the defendant has demonstrated that he lacks
respect for the law.

              3.     Affording Deterrence and Protecting the Public

              The sentence must afford adequate deterrence to criminal conduct and protect
the public from further crimes of the defendant. 18 U.S.C. § 3553(a)(2)(B) and (C). “Under
section 3553(a)(2)(B), there are two major considerations: specific and general deterrence.”
United States v. Davis, No. 08-CR-332 (JBW), 2010 WL 1221709, at *2 (E.D.N.Y. March
29, 2010).



                                              15
                      a.     Specific Deterrence and Incapacitation

               In this case, specific deterrence and incapacitation are critical. When the
defendant became a member of the Colombo crime family, he took an oath, swearing to
remain loyal to this violent criminal organization for the remainder of his life. In fact, after
law enforcement searched his residence and it was evident that an arrest was imminent,
Scorcia proudly told Amato, “I’m a fucking man and will do whatever the fuck we
gotta do and that’s it. I don’t care[,]” and primarily was upset that cash had been seized from
his residence and that he had not had the foresight to store the cash in his mother’s apartment
(where law enforcement did not search). (See TS6 #2624). The government respectfully
submits that despite numerous claims to the contrary at sentencing proceedings, aside from
those who decide to cooperate against members of the mafia (and therefore are not permitted
to maintain a connection to the mafia upon disclosure of their cooperation), few if any
members of the mafia give up their connections to the mafia even after serving significant
terms of imprisonment.

               A sentence within the Guidelines range will, however, at least incapacitate the
defendant, thereby protecting the public from further crimes he would otherwise commit
during that period of time. Given the need for deterrence and incapacitation, the government
respectfully submits that a sentence below the Guidelines range would be insufficient to
protect the public from further crimes of the defendant. See 18 U.S.C. § 3553(a)(2)(C).

                      b.     General Deterrence

              In addition, a sentence within the advisory Guidelines range is necessary to
deter others who are in a position to choose between a law-abiding life and a life of crime.

              5.      Avoiding Unwarranted Disparities

              Finally, a sentence within the Guidelines range is necessary to avoid
unwarranted sentence disparities among defendants with similar records who have been
found guilty of similar conduct.” 18 U.S.C. § 3553(a)(6).

IV.    A Fine Within the Guidelines Range Is Warranted

              The government also asks the Court to impose a fine. Section 5E1.2(a) of the
Guidelines provides that “[t]he court shall impose a fine in all cases, except where the
defendant establishes that he is unable to pay and is not likely to become able to pay any
fine.” The defendant bears the burden of proving an inability to pay. United States v. Tocco,
135 F.3d 116, 133 (2d Cir. 1998). In this case, the defendant cannot sustain this burden. The
government respectfully submits that the sentence in this case should include a fine within
the advisory Guideline range of $15,000 to $150,000. U.S.S.G. § 5E1.2(c)(3).




                                              16
                                         CONCLUSION

                In this case, given all of the facts and circumstances discussed above, a
      sentence within the applicable Guidelines range is necessary in order to achieve the
      purposes set forth in 18 U.S.C. § 3553(a).


                                                     Respectfully submitted,

                                                     SETH D. DUCHARME
                                                     Acting United States Attorney

                                             By:      /s/
                                                     Elizabeth Geddes
                                                     Megan E. Farrell
                                                     James McDonald
                                                     Assistant U.S. Attorney
                                                     (718) 254-7000


cc:      Clerk of the Court (BMC) (by ECF)
         Erica T. Vest (by e-mail)
         Vincent Romano, Esq. (by ECF)
         Anthony DiPietro, Esq. (by ECF)




                                                17
